Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-17-00496-CR

                                         Tracy Diane GRIER,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. B12462
                           Honorable N. Keith Williams, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: June 13, 2018

AFFIRMED

           On November 8, 2013, Tracy Diane Grier pled guilty to the offense of forgery of a financial

instrument and was placed on deferred adjudication community supervision for five years. On

February 16, 2017, the State filed a motion to adjudicate, alleging Grier had violated one or more

of the conditions of community supervision. The trial court held a hearing on the motion to

adjudicate and Grier entered a plea of “not true” to the allegations in the motion. After considering

the evidence presented, the trial court found that Grier had violated some conditions of community

supervision and adjudicated her guilty of the offense of forgery of a financial instrument. The trial
                                                                                       04-17-00496-CR


court assessed punishment at twenty-two months in the state jail division of the Texas Department

of Criminal Justice. Grier filed a timely notice of appeal.

         Grier was initially represented on appeal by court-appointed counsel. However, the trial

court determined that Grier was not indigent and discharged her court-appointed counsel. Grier

then represented herself in this appeal.

         On January 29, 2018, Grier filed a pro se brief. On February 5, 2018, we issued an order

notifying Grier that her brief flagrantly violated rule 38.1 of the Texas Rules of Appellate

Procedure. We struck Grier’s brief and ordered her to file, within twenty-one days of the date of

our order, either an amended brief correcting all of the briefing violations specified in our order or

a motion to dismiss this appeal. We warned Grier that if she did not file an amended brief or a

motion to dismiss as ordered, we would submit this appeal on the record alone without briefs and

would review the record solely for fundamental error. Grier did not file an amended brief or a

motion to dismiss. On March 8, 2018, we issued an order setting this appeal at issue on the record

alone.

         Under the circumstances presented, we must consider this appeal on the record alone

without the benefit of briefs. See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994)

(affirming conviction on record alone when non-indigent appellant failed to file a pro se brief).

The record in this appeal consists of only a clerk’s record. We have reviewed the record for

fundamental error and found none. We, therefore, affirm the trial court’s judgment. See id.

                                                  Karen Angelini, Justice

Do not publish




                                                 -2-